DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 07/15/2022 with the claim set filed on 07/15/2022.

Status of Claims
2.		Claims 1, 7 and 19-20 have been amended.
		Claim 3 has been canceled. 
		Claims 1-2 and 4-20 are currently pending and have been rejected.

Status of the Application
3.		Claims 1-2 and 4-20 have been examined in this application. This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 	CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 	continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 	paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  	Applicant's submission filed on 07/15/2022 has been entered.

Response to Arguments
5. 		Examiner adds a 35 U.S.C. § 112 (d) Claim Rejection(s) for Claim 7. See Examiner 	comments shown below in the 35 U.S.C. § 112 (d) section.
6.		Examiner adds a Claim Objection for Claim 7. See Examiner comments shown below 	in the Claim Objections section.
7.		Applicant’s arguments, see pages 9-13 filed on 07/15/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-2 and 4-20 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-2 and 4-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
8.		Applicant’s arguments, see pages 13-17, filed on 07/15/2022, with respect to the 35 U.S.C. § 102 (a) (1) Claim Rejections for Claims 1-5, 9, 12-13 and 17-20 have been fully considered and is found to be not persuasive. Claims 1-5, 9, 12-13 and 17-20 have been considered, but are moot in view of the new grounds of rejection. See Examiner comments shown below under the 35 U.S.C. § 103 Claim Rejections section.

Response to Amendments
9.		Applicant’s amendment filed on 07/15/2022 necessitated new grounds of rejection in this office action.

Claim Objections
10.		Claim 7 is objected to because of the following informalities:  
	(A).	Claim 7 recites the following limitation: “The computer-implemented method of claim 1, 	wherein [[a]] squad workload allocation optimization is based on a squad efficiency, an average 	squad utilization, and a maximum squad member threshold.” Examiner notes Claim 7 	previously refers back to Independent Claim 1, wherein the limitation in Independent Claim 1 	already recites: 	“wherein a squad workload allocation optimization is based on a number of 	service requests received over a fixed period and a number of squad members”. Therefore, the 	limitation in Claim 7 should be amended to reflect the following: “The computer-implemented 	method of claim 1, further comprising wherein the squad workload allocation optimization is 	based on a squad efficiency, an average squad utilization, and a maximum squad member 	threshold.”
		Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.		The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.		Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as 	being of improper dependent form for failing to further limit the subject matter of the claim upon 	which it depends, or for failing to include all the 	limitations of the claim upon which it depends.    
		Method Claim 7 recites the following limitation: “wherein a squad workload allocation 	optimization is based on a squad efficiency, an average squad utilization, and a maximum squad 	member threshold.”
		Examiner notes that Dependent Claim 7 is in improper dependent form for failing to 	further limit the subject matter of the claim upon which it depends from Independent Claim 1 	because the squad workload allocation optimization is already based on a number of service 	requests received over a fixed period and a number of squad members, thus Claim 7 does not 	further 	limit. Claim 7 doesn’t recite “…is further based on…” but instead only recites 	“…is 	based on…,” such that the elements of claim 7 appear to be used instead of the two 	optimization elements of claim 1 and not merely being in addition to claim 1’s optimization 	elements.   
		Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 	dependent form, rewrite the claim(s) in independent form, or present a 	sufficient showing that 	the dependent claim(s) complies with the statutory requirements.
		Appropriate correction is required.

Response to 35 U.S.C. § 101 Arguments
13. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-2 and 4-20 have been fully considered but they are found persuasive (see Applicant Remarks, Pages 9-13, dated 07/15/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-2 and 4-20 recites additional elements that integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 9-13, dated 07/15/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment”], which is not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing how claimed rules themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
	Although the claims are read in light of the Original Specification, Examiner 	reminds Applicant that that the claim itself must be evaluated to ensure that the claims itself (e.g., 	in this case Independent Claims 1 and 19-20) reflects the disclosed improvement in technology 	or the computer itself. MPEP 2106.04(d)(1) ¶2. 	This is consistent with Courts findings that “101 	inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v 	Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 	BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
	F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for 	a 101 analysis is to look to the claim”, citing Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells 	Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343,1346 113 	USPQ2d 1354 (Fed. Cir. 2014): We focus here on 	whether the claims of the asserted patents fall 	within the excluded category of abstract 	ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 	2103 I.C 	stating that the “claims define the property rights provided by patent, thus require careful scrutiny. 	The goal of claim analysis is to identify boundaries of protection sought by applicant and to 	understand how claims relate to and define what applicant indicated is the invention. USPTO 	personnel must first determine the scope of a claim by thoroughly analyzing the language of claim 	before determining if claim complies with each 	statutory requirement for patentability”. Simply 	said “[T]he name of the game is the claim”. MPEP 2103 IC citing In re Hiniker Co 150 F3d 	1362 	1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
Moreover, Independent Claims 1 and 19-20 recite additional elements (as shown below in the 35 U.S.C. 101 analysis section) that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a memory device”, “a processor device”, “machine learning model”, “a computing device”, “a recommendation engine”, “a user interface”), in conjunction with the limitations are no more than mere instructions to apply the exception using computer components (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1 and 19-20 constitute (1) mere data gathering such as (e.g., “receiving, by the computing device from a user interface, a determination from the human-in-the-loop indicating whether the generated machine learning model correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features”) and (2) updating activity logs (e.g., “selectively updating, by the computing device, the machine learning model predicting the number of service requests in times series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The additional element(s) concerning the “machine learning model” & “updated machine learning model” in Independent Claims 1 and 19-20, this narrows the abstract ideas concerning: “predicting a number of service requests in time series data, based upon a plurality of actually received service requests in the time series data” & “receiving, a determination from a human-in-the-loop indicating whether the generated machine learning model correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features” & selectively updating, predicting the number of service requests in times series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data & “predicting a number of service requests in time series data incoming during a future time period” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales-based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
 Dependent Claims 2 and 4-18 recite additional elements such as (e.g., “a memory device”, “a processor device”, “machine learning model”, “a computing device”, “a recommendation engine”, “a user interface”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 4: The additional element(s) concerning the “generated machine learning model” & “recommendation engine”, this narrows the abstract ideas concerning: “wherein the recommendations of other service request features for use in predicting the service requests volume based on the determination from the human-in-the-loop incorrectly predict the number of service requests in time series data” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 6: The additional element(s) concerning the “updated machine learning model” & “computing device”, this narrows the abstract ideas concerning: “predicting, at least one of a squad workload allocation recommendation and a squad workload allocation optimization” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 9: The additional element(s) concerning the “generated machine learning model”, this narrows the abstract ideas concerning: “wherein a determination correctly predicts the number of service requests in time series is made by the human-in-the-loop based on one or more objects selected from the group consisting of an error metric, a customer trust level, a determination of customer satisfaction, a level of data sparsity, and an outlier amount” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 13: The additional element(s) concerning the “generates the machine learning model”, this narrows the abstract ideas concerning: “wherein said generating step predicting a number of service requests in time series data using one or more regressors” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 17: The additional element(s) concerning the “updated machine learning model”, this narrows the abstract ideas concerning: “wherein the updated comprises a trend modeling component, a Fourier-series based seasonality component, and a holiday component” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 18: The additional element(s) concerning the “generated machine learning model”, this narrows the abstract ideas concerning: “further comprising receiving regressor recommendations by the human-in-the-loop applying a contrastive model to obtain a pertinent score” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Additionally, and/or alternatively, certain limitations in Dependent Claim 18 constitute (1) mere data gathering such as (e.g., “further comprising receiving regressor recommendations by the human-in-the-loop applying a contrastive model to the generated machine learning model to obtain a pertinent score”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
 [Step 2A Prong 2 = Yes, Claims 1-2 and 4-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application]. 
Therefore, the Examiner maintains that Claims 1-2 and 4-20 are ineligible via the 35 U.S.C. 101 analysis.

Claim Rejections - 35 USC § 101
14.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-2 and 4-20 shown below.

15.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.		Claims 1-2 and 4-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-2 and 4-20 are each focused to a statutory category namely a “method” or a “process” (Claims 1-2 and 4-18), and a “computer program product” or an “article of manufacture” (Claim 19) and a “system” or an “apparatus” (Claim 20).
Step 2A Prong One: Independent Claims 1 and 19-20 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“”;
“”;
“generating, predicting a number of service requests in time series data, based upon a plurality of actually received service requests in the time series data”;
“recommending, service request features for use in predicting the service requests volume and forming a human-in-the-loop-based feedback loop configured to receive, , one or more suggestions of other features from the human-in-the-loop as new model regressors, suggestions of data aggregation methods, and suggestions referring to certain events from sudden changes in data patterns”;
“receiving, a determination from the human-in-the-loop indicating whether the correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features”;
“selectively updating, predicting the number of service requests in times series data, based upon the determination from the human-in-the-loop indicating that the correctly predicts the number of service requests in time series data, wherein a squad workload allocation optimization is based on a number of service requests received over a fixed period and a number of squad members”;
“predicting, a number of service requests in time series data incoming during a future time period”
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) commercial interactions (including sales activities or behaviors) and/or (2) managing personal behavior or relationships or interactions between people (which include social activities and/or teachings and/or following rules or instructions).
		Additionally and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance 	of their limitations as “Mental Processes” which pertains to (3) concepts performed in the human 	mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (4) via the use 	of pen and paper as a physical aid.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
		According to the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject	Matter Eligibility Guidance (“2019 PEG”), Examiner notes that the “Certain Methods of 	Organizing Human Activities” grouping encompasses both activity of a single person and 	activity that involves multiple people. Thus, some interactions between a person and a 	computer may fall within this grouping (emphasis added).
That is, other than reciting (e.g., “a memory device”, “a processor device”, “a computing device”, “machine learning model”, “a recommendation engine”, “a user interface”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) commercial interactions (including sales activities or behaviors) and/or (2) managing personal behavior or relationships or interactions between people (which include social activities and/or teachings and/or following rules or instructions).
The additional element(s) concerning the “machine learning model” & “updated machine learning model” in Independent Claims 1 and 19-20, this narrows the abstract ideas concerning: “predicting a number of service requests in time series data, based upon a plurality of actually received service requests in the time series data” & “receiving, a determination from a human-in-the-loop indicating whether the generated machine learning model correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features” & selectively updating, predicting the number of service requests in times series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data & “predicting a number of service requests in time series data incoming during a future time period” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings relating to the demand forecasting of service requests volume where “service requests” are requests from the sales workforce or sales team while they are closing contracts with potential clients using a computer. 
Moreover, the mere recitation of computer components such as (e.g., “memory device”, “processor device”, and “computing device”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2 and 4-18:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1 and 19-20. 
Dependent Claim 4: The additional element(s) concerning the “generated machine learning model” & “recommendation engine”, this merely narrows the abstract ideas concerning: “wherein the recommendations of other service request features for use in predicting the service requests volume based on the determination from the human-in-the-loop incorrectly predict the number of service requests in time series data” by “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings relating to the demand forecasting of service requests volume where “service requests” are requests from the sales workforce or sales team while they are closing contracts with potential clients using a computer. 
Dependent Claim 6: The additional element(s) concerning the “updated machine learning model” & “computing device”, this merely narrows the abstract ideas concerning: “predicting, at least one of a squad workload allocation recommendation and a squad workload allocation optimization” by “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings relating to the demand forecasting of service requests volume where “service requests” are requests from the sales workforce or sales team while they are closing contracts with potential clients using a computer.
Dependent Claim 9: The additional element(s) concerning the “generated machine learning model”, this merely narrows the abstract ideas concerning: “wherein a determination correctly predicts the number of service requests in time series is made by the human-in-the-loop based on one or more objects selected from the group consisting of an error metric, a customer trust level, a determination of customer satisfaction, a level of data sparsity, and an outlier amount” by “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings relating to the demand forecasting of service requests volume where “service requests” are requests from the sales workforce or sales team while they are closing contracts with potential clients using a computer.
Dependent Claim 13: The additional element(s) concerning the “generates the machine learning model”, this merely narrows the abstract ideas concerning: “wherein said generating step predicting a number of service requests in time series data using one or more regressors” by “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings relating to the demand forecasting of service requests volume where “service requests” are requests from the sales workforce or sales team while they are closing contracts with potential clients using a computer.
Dependent Claim 17: The additional element(s) concerning the “updated machine learning model”, this merely narrows the abstract ideas concerning: “wherein the updated comprises a trend modeling component, a Fourier-series based seasonality component, and a holiday component” by “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings relating to the demand forecasting of service requests volume where “service requests” are requests from the sales workforce or sales team while they are closing contracts with potential clients using a computer.
Dependent Claim 18: The additional element(s) concerning the “generated machine learning model”, this merely narrows the abstract ideas concerning: “further comprising receiving regressor recommendations by the human-in-the-loop applying a contrastive model to obtain a pertinent score” by “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings relating to the demand forecasting of service requests volume where “service requests” are requests from the sales workforce or sales team while they are closing contracts with potential clients using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-2 and 4-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a memory device configured to store program code”;
“a processor device, operatively coupled to the memory device, for running the program code”;
“generating, by a computing device, a machine learning model predicting a number of service requests in time series data, based upon a plurality of actually received service requests in the time series data”;
“recommending, by a recommendation engine, service request features for use in predicting the service requests volume and forming a human-in-the-loop-based feedback loop configured to receive, through the recommendation engine, one or more suggestions of other features from the human-in-the-loop as new model regressors, suggestions of data aggregation methods, and suggestions referring to certain events from sudden changes in data patterns”;
“receiving, by the computing device from a user interface, a determination from the human-in-the-loop indicating whether the generated machine learning model correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features”;
“selectively updating, by the computing device, the machine learning model predicting the number of service requests in times series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data, wherein a squad workload allocation optimization is based on a number of service requests received over a fixed period and a number of squad members”;
“predicting, by the computing device using the updated machine learning model, a number of service requests in time series data incoming during a future time period”
Independent Claims 1 and 19-20 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a memory device”, “a processor device”, “machine learning model”, “a computing device”, “a recommendation engine”, “a user interface”), in conjunction with the limitations are no more than mere instructions to apply the exception using computer components (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1 and 19-20 constitute (1) mere data gathering such as (e.g., “receiving, by the computing device from a user interface, a determination from the human-in-the-loop indicating whether the generated machine learning model correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features”) and (2) updating activity logs (e.g., “selectively updating, by the computing device, the machine learning model predicting the number of service requests in times series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The additional element(s) concerning the “machine learning model” & “updated machine learning model” in Independent Claims 1 and 19-20, this narrows the abstract ideas concerning: “predicting a number of service requests in time series data, based upon a plurality of actually received service requests in the time series data” & “receiving, a determination from a human-in-the-loop indicating whether the generated machine learning model correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features” & selectively updating, predicting the number of service requests in times series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data & “predicting a number of service requests in time series data incoming during a future time period” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales-based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
 Dependent Claims 2 and 4-18 recite additional elements such as (e.g., “a memory device”, “a processor device”, “machine learning model”, “a computing device”, “a recommendation engine”, “a user interface”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 4: The additional element(s) concerning the “generated machine learning model” & “recommendation engine”, this narrows the abstract ideas concerning: “wherein the recommendations of other service request features for use in predicting the service requests volume based on the determination from the human-in-the-loop incorrectly predict the number of service requests in time series data” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 6: The additional element(s) concerning the “updated machine learning model” & “computing device”, this narrows the abstract ideas concerning: “predicting, at least one of a squad workload allocation recommendation and a squad workload allocation optimization” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 9: The additional element(s) concerning the “generated machine learning model”, this narrows the abstract ideas concerning: “wherein a determination correctly predicts the number of service requests in time series is made by the human-in-the-loop based on one or more objects selected from the group consisting of an error metric, a customer trust level, a determination of customer satisfaction, a level of data sparsity, and an outlier amount” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 13: The additional element(s) concerning the “generates the machine learning model”, this narrows the abstract ideas concerning: “wherein said generating step predicting a number of service requests in time series data using one or more regressors” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 17: The additional element(s) concerning the “updated machine learning model”, this narrows the abstract ideas concerning: “wherein the updated comprises a trend modeling component, a Fourier-series based seasonality component, and a holiday component” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 18: The additional element(s) concerning the “generated machine learning model”, this narrows the abstract ideas concerning: “further comprising receiving regressor recommendations by the human-in-the-loop applying a contrastive model to obtain a pertinent score” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Additionally, and/or alternatively, certain limitations in Dependent Claim 18 constitute (1) mere data gathering such as (e.g., “further comprising receiving regressor recommendations by the human-in-the-loop applying a contrastive model to the generated machine learning model to obtain a pertinent score”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
 [Step 2A Prong 2 = Yes, Claims 1-2 and 4-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application]. 
Step 2B: Claims 1-2 and 4-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as: [(1) “conventional programming languages” that include “object oriented programming language such as SMALLTALK, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages” as shown in Applicant’s Specification ¶ [0129], (2) “computing device” that are commonly found which include: “the computing device 100 illustratively includes the processor 110, an input/output subsystem 120, a memory 130, a data storage device 140, and a communication subsystem 150, and/or other components and devices commonly found in a server or similar computing device. Of course, the computing device 100 may include other or additional components, such as those commonly found in a server computer (e.g., various input/output devices)” as shown in Applicant’s Specification ¶ [0031], (3) “processor” which can be a general-purpose processor for example: “these computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus” as shown in Applicant’s Specification ¶ [0131] & (4) “memory” any type of common memory utilized which include: “The memory 130 may be embodied as any type of volatile or non-volatile memory or data storage capable of performing the functions described herein. In operation, the memory 130 may store various data and software used during operation of the computing device 100, such as operating systems, applications, programs, libraries, and drivers” as shown in Applicant’s Specification ¶ [0033] & (5) “machine learning model” according to Applicant’s Specification ¶ [0098] which states that: “Many machine learning algorithm perform better when numerical input variable are scaled to a standard range”, it suggests that machine learning is something that has been known by the inventors and they’re not interested in specifics on what types of machine learning being used”] in conjunction with the additional limitations are generally linking the use of the judicial exception to a particular technological environment or field of use pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 19-20 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a memory device”, “a processor device”, “machine learning model”, “a computing device”, “a recommendation engine”, “a user interface”) that in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)).
Additionally and/or alternatively, certain limitations in Independent Claims 1 and 19-20 constitute (1) mere data gathering such as (e.g., “receiving, by the computing device from a user interface, a determination from the human-in-the-loop indicating whether the generated machine learning model correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features”) and (2) updating activity logs (e.g., “selectively updating, by the computing device, the machine learning model predicting the number of service requests in times series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The additional element(s) concerning the “machine learning model” & “updated machine learning model” in Independent Claims 1 and 19-20, this narrows the abstract ideas concerning: “predicting a number of service requests in time series data, based upon a plurality of actually received service requests in the time series data” & “receiving, a determination from a human-in-the-loop indicating whether the generated machine learning model correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features” & selectively updating, predicting the number of service requests in times series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data & “predicting a number of service requests in time series data incoming during a future time period” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). This is relating to the demand forecasting of service requests volume where “service requests” are requests from the sales workforce or sales team while they are closing contracts with potential clients. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claims 2 and 4-18 recite additional elements such as (e.g., “a memory device”, “a processor device”, “machine learning model”, “a computing device”, “a recommendation engine”, “a user interface”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales-based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 4: The additional element(s) concerning the “generated machine learning model” & “recommendation engine”, this narrows the abstract ideas concerning: “wherein the recommendations of other service request features for use in predicting the service requests volume based on the determination from the human-in-the-loop incorrectly predict the number of service requests in time series data” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 6: The additional element(s) concerning the “updated machine learning model” & “computing device”, this narrows the abstract ideas concerning: “predicting, at least one of a squad workload allocation recommendation and a squad workload allocation optimization” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales-based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 9: The additional element(s) concerning the “generated machine learning model”, this narrows the abstract ideas concerning: “wherein a determination correctly predicts the number of service requests in time series is made by the human-in-the-loop based on one or more objects selected from the group consisting of an error metric, a customer trust level, a determination of customer satisfaction, a level of data sparsity, and an outlier amount” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales-based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 13: The additional element(s) concerning the “generates the machine learning model”, this narrows the abstract ideas concerning: “wherein said generating step predicting a number of service requests in time series data using one or more regressors” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales-based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 17: The additional element(s) concerning the “updated machine learning model”, this narrows the abstract ideas concerning: “wherein the updated comprises a trend modeling component, a Fourier-series based seasonality component, and a holiday component” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales-based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Dependent Claim 18: The additional element(s) concerning the “generated machine learning model”, this narrows the abstract ideas concerning: “further comprising receiving regressor recommendations by the human-in-the-loop applying a contrastive model to obtain a pertinent score” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data predicting service requests volume in time series data incoming during a future time period in a sales-based environment (see MPEP § 2106.05 (h)). The human in “human-in-the-loop” supervises and corrects the machine learning which is interpreted as a case of limiting the abstract supervision of a human to a field of use or technical environment (e.g., machine learning). See MPEP § 2106.05(h).
Additionally, and/or alternatively, certain limitations in Dependent Claim 18 constitute (1) mere data gathering such as (e.g., “further comprising receiving regressor recommendations by the human-in-the-loop applying a contrastive model to the generated machine learning model to obtain a pertinent score”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Also from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
-> See for Example -> “receiving data over a network” -> (e.g., “receiving, by the computing device from a user interface, a determination from the human-in-the-loop indicating whether the generated machine learning model correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features”) (see Independent Claims 1 and 19-20) & “further comprising receiving regressor recommendations by the human-in-the-loop applying a contrastive model to the generated machine learning model to obtain a pertinent score” (see Dependent Claim 18)). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793. F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-2 and 4-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-2 and 4-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Response to Prior Art Arguments
17. 		Applicant’s prior art arguments with respect to Claims 1-5, 9, 12-13 and 17-20 have been 	fully considered, but they are found not persuasive (see Applicant Remarks, Pages 13-17, dated 	07/15/2022). Examiner respectfully disagrees.
	Specifically, Applicant’s arguments with respect to Claims 1-5, 9, 12-13 and 17-20 have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.		Claims 1-2, 4-6, 9, 12-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2020/0257943 A1) to Huber, and in view of US Patent Application (US 2018/0121766 A1) to McCord.
		Regarding Independent Claims 1 and 19, Huber method / computer program product for 	demand forecasting of service requests volume teaches the following:
	- generating, by a computing device (see at least Huber: Fig. 2 & ¶ [0092]. Huber teaches “where the requests may be received from human forecasters 220 (e.g., using web browsers on their local computing devices such as personal computers and smartphones).”), a machine learning model (see at least Huber: ¶ [0108]. Huber teaches “allowing the human operators to examine and interact with the data that the machine provides, an analytics view, as shown in FIGS. 5A and 5B, of a research page 212 also provides an interface for participants to provide information to the human-aided machine forecasting module 120 to modulate and adjust the processing of the machine models 209 (e.g., machine learning models). This allows human participants 220 to apply their understanding of the data to improve the machine forecasts by pointing out problems with the machine forecasts.”) predicting a number of service requests in time series data (see at least Huber: ¶ [0085] & ¶ [0111]. Huber teaches that a general time series model 209 a may be used to make predictions for which there is time series data available. There are specific models for predicting disease 209 b, elections 209 c, and civil unrest, as well as a generic time series prediction model that covers a more general range of forecasting questions where there is ample time-series data.” Also at ¶ [0111]: “As shown in FIGS. 5A and 5B, in operation 314-3, the user interface also shows the scraped data (e.g., time series data) that was used by the machine model to compute the machine prediction that was displayed to the user in operation 314-1. The user interface allows a participant 220 to remove data points that may be outliers from the time series.” Also at ¶ [0113]: “One aspect of embodiments of the present invention relates to a user interface for the creation of customized predictive machine models through information that the participant supplies to the system. This information may include additional relevant time series data, which can then be processed by the machine forecasting system to generate a new forecast.” See also Figs. 5A-5C of Huber.), based upon a plurality of actually received service requests in the time series data (see at least Huber: ¶ [0092-0094] & Figs. 5B-5C. Huber teaches that when presented with machine predictions, the human forecasters 220 may also use the machine predictions in making their human predictions. In operation 315, the system receives the human predictions through the user interface 310 and in operation 321 combines the machine predictions with the human predictions to generate a single combined prediction, which is output in operation 323 (e.g., presented to users through a report or an output user interface). “Web servers are used to provide the user interface 210, and a load balancer may be used to distribute requests between multiple web servers, where the requests may be received from human forecasters 220. One or more computing systems 240 may perform tasks such as IFP ingestion/parsing, performing machine predictions, and computing hybrid predictions from human and machine inputs (human predictions and machine predictions); additional computing systems may provide data storage for retaining data scraped by the data scrapers 206 from data sources 260.” See also Figs. 5A-5C of Huber.)
	- recommending, by a recommendation engine, (see at least Huber: ¶ [0088] & ¶ [0155]. Huber teaches a recommendation system that looks at the results of the forecasting and that routes questions to human forecasters based on their perceived ability to answer the forecasting question correctly. For example, if the HMS 130 detects that human forecaster A always answers economics questions correctly, then the recommendation system of the HMS 130 may route those economics questions to human forecaster A because doing so improves the chances of success (e.g., a correct answer). Conversely, if human forecaster B always gets economics questions wrong, but enjoys answering them, then the recommendation system of the HMS 130 may cause the user interface to stop showing those questions to human forecaster B, effectively barring them from answering economics questions and forcing human forecaster B to choose other questions that they might have better success at answering correctly. Also Huber at ¶ [0155]: “Huber notes capturing the decision-making behaviors of exceptional human and machine forecasters (e.g., based on a history of high accuracy in their predictions) and using this information to encourage different behaviors among forecasters. For example, data recommendation or teaming between forecasters can improve the aggregated performance of the group of forecasters. Some aspects of embodiments of the present invention relate to fusing the forecasts from human and machine sources into a single hybrid forecast for each forecasting question.”) service request features for use in predicting the service requests volume and forming a human-in-the-loop-based feedback loop (see at least Huber: ¶ [0078] & ¶ [0105]. Huber teaches displaying of data in a user interface that allows users to interact with the data in a “human in the loop” manner, as opposed to a “human on the loop,” as would be the case with a passive display of information. Also Huber teaches having the ability to select a range of data for use by the computer models and to exclude noisy or anomalous data from the model; the ability to select a historical scale for incorporation into the model; and checkboxes for selecting which models are incorporated into the machine prediction for that forecasting problem and whose outputs are shown in the user interface.” Also  Huber at ¶ [0078]: “An algorithm is trained to perform a specific task and is pre-programmed to search for data in appropriate locations. The algorithm processes this data and presents the human user with a condensed version of the information, which they can use or discard at their discretion. The algorithm adjusts to this behavior and provides new information in a continuous loop until the task is completed. In these comparative systems, the computer system does not aggregate computer or machine predictions with human predictions to arrive at hybrid predictions.” See also Huber at Fig. 7C: “Computing hybrid prediction based on combination of weighted human and machine predictions.”) configured to receive, through the recommendation engine (see at least Huber: ¶ [0088] noting the recommendation system as a the recommendation engine.), one or more suggestions of other features from the human-in-the-loop as new model regressors, suggestions of data aggregation methods, and suggestions referring to certain events from sudden changes in data patterns (see at least Huber: ¶ [0119-0120] & ¶ [0155]. Huber teaches data recommendation or teaming between forecasters can improve the aggregated performance of the group of forecasters. Some aspects of embodiments of the present invention relate to fusing the forecasts from human and machine sources into a single hybrid forecast for each forecasting question.  See Huber at ¶ [0119]: “Huber teaches an event detection system that periodically (e.g., hourly, daily, or weekly) performs searches for articles on one or more news services to count the number of news articles related to a forecasting question (e.g., news articles pertaining to the keywords extracted from the forecasting question) and detects, in operation 510, significant changes in the data associated with the keywords compared with previously scraped data. The event detection system detects substantial increases (e.g., greater than two sigma or two standard deviations) in the number of news articles associated with the keywords. A data source 260 may provide time series data, and the event detection system detects significant changes in the values of the time series data (e.g., a change greater than two standard deviations from a value over one or more time windows). Also multiple types of data sources (e.g., news services and time series data sources) are used to generate alerts (e.g., significant changes in would result in the detection of an “event”). Huber at Fig. 7A: “The data aggregation 230 is shown at Fig. 7A of Huber.)  Examiner Note: Examiner interprets that the one or more suggestions of Huber are reflected at least one of “suggestions of data aggregation methods and additionally and/or alternatively suggestions referring to certain events from sudden changes in data patterns”.)
	- receiving, by the computing device from a user interface (see at least Huber: Fig. 2 & ¶ [0092]. Huber teaches that web servers are used to provide the user interface 210, and a load balancer may be used to distribute requests between multiple web servers, where the requests may be received from human forecasters 220 (e.g., using web browsers on their local computing devices such as personal computers and smartphones).), a determination from the human-in-the-loop (see at least Huber: ¶ [0078] & ¶ [0105]. Huber teaches displaying of data in a user interface that allows users to interact with the data in a “human in the loop” manner, as opposed to a “human on the loop,” as would be the case with a passive display of information. Also Huber teaches having the ability to select a range of data for use by the computer models and to exclude noisy or anomalous data from the model; the ability to select a historical scale for incorporation into the model; and checkboxes for selecting which models are incorporated into the machine prediction for that forecasting problem and whose outputs are shown in the user interface.” Also  Huber at ¶ [0078]: “An algorithm is trained to perform a specific task and is pre-programmed to search for data in appropriate locations. The algorithm processes this data and presents the human user with a condensed version of the information, which they can use or discard at their discretion. The algorithm adjusts to this behavior and provides new information in a continuous loop until the task is completed. In these comparative systems, the computer system does not aggregate computer or machine predictions with human predictions to arrive at hybrid predictions.” See also Huber at Fig. 7C: “Computing hybrid prediction based on combination of weighted human and machine predictions.”) indicating whether the generated machine learning model (see at least Huber: ¶ [0076] & ¶ [0108]. Huber teaches that the present invention is directed to systems and methods for making forecasts or predictions using hybrid contributions from human participants (or experts) and computational models (e.g., machine learning models).” See also Huber at Fig. 2 & ¶ [0108] noting “provides an interface for participants to provide information to the human-aided machine forecasting module 120 to modulate and adjust the processing of the machine models 209 (e.g., machine learning models).”.) correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features (see at least Huber: ¶ [0088-0089] & ¶ [0170]. Huber notes that a recommendation system that looks at the results of the forecasting and that routes questions to human forecasters based on their perceived ability to answer the forecasting question correctly. For example, if the HMS 130 detects that human forecaster A always answers economics questions correctly, then the recommendation system of the HMS 130 may route those economics questions to human forecaster A because doing so improves the chances of success (e.g., a correct answer). Conversely, if human forecaster B always gets economics questions wrong, but enjoys answering them, then the recommendation system of the HMS 130 may cause the user interface to stop showing those questions to human forecaster B, effectively barring them from answering economics questions and forcing human forecaster B to choose other questions that they might have better success at answering correctly.  Also Huber at ¶ [0170]: “Predictions made by the machine models 209 and the human participants 220 on prior IFPs may be used as the input vectors of the training data, where the correct labels for these training data may be the actual outcomes of those IFPs (e.g., the actual price of the commodity on the forecast date or the actual outcome of an election). Accordingly, a neural network (e.g., a single layer neural network) may be trained based on the input predictions and output labels on a wide range of IFPs.”)
Huber method / computer program product for demand forecasting of service requests volume doesn’t teach or suggest the following:
	- selectively updating, by the computing device, the machine learning model predicting the number of service requests in time series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data, wherein a squad workload allocation optimization is based on a number of service requests received over a fixed period and a number of squad members;
	- predicting, by the computing device using the updated machine learning model, a number of services requests in time series data incoming during a future time period
		McCord however in the analogous art for demand forecasting of service requests volume teaches the following:
	- selectively updating, by the computing device (see at least McCord: ¶ [0039] & Fig. 1. McCord notes a computing device 112 in Fig. 1.), the machine learning model predicting the number of service requests in time series data (see at least McCord: ¶ [0081] & Fig. 9. McCord teaches that segmentation of agent resources may be accomplished by using prior knowledge of skills possessed by each agent resource 120, which may include hourly rate or implicit skill set in a business type, or may be accomplished by implementing a supervised machine learning model to predict and classify an agent resource 120 state from available input data, and where no data is available, a suitable set of cluster labels may be used as segments, and applied to compute a clustering algorithm to historical data such that initial input data needed for an iterative process may be synthesized. See also Figs. 9 and 11 of McCord showing the “time series data”.), based upon the determination from the human-in-the-loop (see at least McCord: ¶ [0075] & ¶ [0091]. McCord teaches a routing problem with high dimensional data 1605 as historical interaction data 1606, an action taken to reduce and analyze 1615 the historical interaction data 1606 may compute a self-organizing map (SOM) 1616 and yield a self-organizing map (SOM) 1617 to which upcoming interaction or agent data may be added 1618 to generate an improved SOM 1619 which may be used to solve a routing problem 1626 by applying a model 1625 to the improved self-organizing map 1619, which may include horizons of time, in order to schedule interactions or agents 1627 as input to reinforcement learning approach 600 which may process as an iterative loop.” See also McCord at ¶ [0075]: “When the optimal action 760 is taken, it becomes the final action 795 for that time stamp 660, but a history of the optimal action 760 and final action 795 is established to record observations and actions 730, which then feed back into reinforcement learning server 210 to repeat 765 learning and training to find best parameters to match observations under actions to fit an ideal or optimized partially observable Markov chain (POMC) model 770 in order to form a new POMDP model 775 at a new time stamp.”), indicating that the generated machine learning model correctly predicts the number of service requests in time series data (see at least McCord: ¶ [0046] & ¶ [0074]. McCord teaches that “predictive routing tries to predict factors such as (for example, including but not limited to) interaction load or resource availability such as agent staffing levels. Predictions may also be made concerning outbound dial success rate, and these may be used to direct an interaction server 101 to dial multiple calls based on anticipated success rates, for example to keep agents as busy as possible by always having interactions ready for handling as soon as an agent is available.” See also McCord at ¶ [0081] noting the “machine learning” and Figs. 9 and 11 showing the “time series data”.) wherein a squad workload allocation optimization is based on a number of service requests received over a fixed period and a number of squad members (see at least McCord: ¶ [0048-0049] & ¶ [0051]. McCord teaches that interaction server 101 may typically take a target overall contingent demand completion level (for example, based on managing one or more backlog levels for contingent demand types, or for providing a specified minimum or maximum amount of time for training purposes, and so forth) for a time period (for instance, a day), and then distribute that workload across shorter time increments (for each of which a forecasted imperative demand and resulting staffing required to handle imperative demand is known), thus spreading contingent demand work across the longer time period in such as a way as to allow a relative simple, stepwise staffing plan to be implemented. See McCord at ¶ [0049]: “The system also determines the required volume of contingent demand types to manage backlog loads in step 2032 by taking into account the total number of backlog items, the number of desired backlog items, the target number of backlog items to process for a given time period (for example in the next hour, for the day, or some other time period) via a pre-configuration (not shown) or a real-time directive (not shown) or some other time period indicator. The time period for completing contingent demand work items is by the end of the day, so it does not matter at what time during the day the work items are completed (hence the demand is “contingent”). See also Fig. 16-17 of McCord noting a squad workload allocation optimization, specifically “solve sequence routing by optimized proximity method and output routing to workforce management (steps 1724 and step 1725).”)
	- predicting (see at least McCord: ¶ [0046-0047] & ¶ [0049].), by the computing device (see at least McCord: ¶ [0039] & Fig. 1. McCord notes a computing device 112 in Fig. 1.) using the updated machine learning model (see at least McCord: ¶ [0044] & ¶ [0081]. McCord teaches that the “The reinforcement learning server 210, during runtime, may be receiving a plurality of events, and action directives, and interpreting them, and adjusting new actions as time advances. The model manager 380 receives increments from the model 370, and from the reinforcement learning server 210, and dynamically updates the model 370 that is being used.” See McCord ¶ [0081]: “Further, segmentation of interactions into clusters may be accomplished by implementing a supervised machine learning model to predict and classify an interaction state from available input data. Segmentation of agent resources may be accomplished by using prior knowledge of skills possessed by each agent resource 120, which may include hourly rate or implicit skill set in a business type, or may be accomplished by implementing a supervised machine learning model to predict and classify an agent resource 120 state from available input data.), a number of services requests in time series data incoming during a future time period (see at least McCord: ¶ [0046-0047] & ¶ [0049]. McCord teaches “predictive routing tries to predict factors such as (for example, including but not limited to) interaction load or resource availability such as agent staffing levels. Predictions may also be made concerning outbound dial success rate, and these may be used to direct an interaction server 101 to dial multiple calls based on anticipated success rates, for example to keep agents as busy as possible by always having interactions ready for handling as soon as an agent is available.” Also at ¶ [0049]: “For example, if there is a backlog at the start of the day that equals 1000 units of work and the system expects 150 additional units of work to arrive during the day, then the total number of work items in the contingent demand for the day would be 1150 units of work. If the desire is, for example, to reduce the current backlog of 1000 units of work by 150 units of work then the contingent demand is 300 units of work that will need to be completed during the day (this, of course, is taking into account the additional 150 units of work that are predicted to arrive during the day).” See also Fig. 20 of McCord showing “estimate volume of imperative demand per hour for the rest of the day, determining required volume of contingent demand types to manage backlog loads and estimate actual staffing levels for rest of day.”.).
		It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Huber method / computer program product for demand forecasting of service requests volume with the aforementioned teachings regarding selectively updating, by the computing device, the machine learning model predicting the number of service requests in time series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data, wherein a squad workload allocation optimization is based on a number of service requests received over a fixed period and a number of squad members & predicting, by the computing device using the updated machine learning model, a number of services requests in time series data incoming during a future time period in view of McCord, wherein the optimization server , may communicate with the reinforcement learning server, in order to manage and maintain models for operations and control of routing functions and other similar processes associated with connecting resources to customers in an optimized and efficient manner, such as increasing efficiencies by decreasing wait times or assigning tasks to available resources (see at least McCord: ¶ [0041]).
Further, the claimed invention is merely a combination of old elements in a similar field for demand forecasting of service requests volume, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McCord, the results of the combination were predictable.

		Regarding Independent Claim 20, Huber system for demand forecasting of service 	requests volume teaches the following:
	- a memory device configured to store program code (see at least Huber: Fig. 12 & ¶ [0193]. 	Huber notes the memory units 1230 and 1240 shown in computer system 1200 in Fig. 12.)
	- a processor device (see at least Huber: Fig. 12 & ¶ [0193]. Huber notes processor 1220 in Fig. 	12.), operatively coupled to the memory device (see at least Huber: Fig. 12 & ¶ [0193]. Huber 	notes the memory units 1230 and 1240 shown in computer system 1200 in Fig. 12.), for running 	the program code to (see at least Huber: Fig. 12.):
	- generate a machine learning model (see at least Huber: ¶ [0108]. Huber teaches “allowing the human operators to examine and interact with the data that the machine provides, an analytics view, as shown in FIGS. 5A and 5B, of a research page 212 also provides an interface for participants to provide information to the human-aided machine forecasting module 120 to modulate and adjust the processing of the machine models 209 (e.g., machine learning models). This allows human participants 220 to apply their understanding of the data to improve the machine forecasts by pointing out problems with the machine forecasts.”) predicting a number of service requests in time series data (see at least Huber: ¶ [0085] & ¶ [0111]. Huber teaches that a general time series model 209 a may be used to make predictions for which there is time series data available. There are specific models for predicting disease 209 b, elections 209 c, and civil unrest, as well as a generic time series prediction model that covers a more general range of forecasting questions where there is ample time-series data.” Also at ¶ [0111]: “As shown in FIGS. 5A and 5B, in operation 314-3, the user interface also shows the scraped data (e.g., time series data) that was used by the machine model to compute the machine prediction that was displayed to the user in operation 314-1. The user interface allows a participant 220 to remove data points that may be outliers from the time series.” Also at ¶ [0113]: “One aspect of embodiments of the present invention relates to a user interface for the creation of customized predictive machine models through information that the participant supplies to the system. This information may include additional relevant time series data, which can then be processed by the machine forecasting system to generate a new forecast.” See also Figs. 5A-5C of Huber.), based upon a plurality of actually received service requests in the time series data (see at least Huber: ¶ [0092-0094] & Figs. 5B-5C. Huber teaches that when presented with machine predictions, the human forecasters 220 may also use the machine predictions in making their human predictions. In operation 315, the system receives the human predictions through the user interface 310 and in operation 321 combines the machine predictions with the human predictions to generate a single combined prediction, which is output in operation 323 (e.g., presented to users through a report or an output user interface). “Web servers are used to provide the user interface 210, and a load balancer may be used to distribute requests between multiple web servers, where the requests may be received from human forecasters 220. One or more computing systems 240 may perform tasks such as IFP ingestion/parsing, performing machine predictions, and computing hybrid predictions from human and machine inputs (human predictions and machine predictions); additional computing systems may provide data storage for retaining data scraped by the data scrapers 206 from data sources 260.” See also Figs. 5A-5C of Huber.)
	- recommend, using a recommendation engine (see at least Huber: ¶ [0088] & ¶ [0155]. Huber teaches a recommendation system that looks at the results of the forecasting and that routes questions to human forecasters based on their perceived ability to answer the forecasting question correctly. For example, if the HMS 130 detects that human forecaster A always answers economics questions correctly, then the recommendation system of the HMS 130 may route those economics questions to human forecaster A because doing so improves the chances of success (e.g., a correct answer). Conversely, if human forecaster B always gets economics questions wrong, but enjoys answering them, then the recommendation system of the HMS 130 may cause the user interface to stop showing those questions to human forecaster B, effectively barring them from answering economics questions and forcing human forecaster B to choose other questions that they might have better success at answering correctly. Also Huber at ¶ [0155]: “Huber notes capturing the decision-making behaviors of exceptional human and machine forecasters (e.g., based on a history of high accuracy in their predictions) and using this information to encourage different behaviors among forecasters. For example, data recommendation or teaming between forecasters can improve the aggregated performance of the group of forecasters. Some aspects of embodiments of the present invention relate to fusing the forecasts from human and machine sources into a single hybrid forecast for each forecasting question.”), service request features for use in predicting the service requests volume and forming a human-in-the-loop-based feedback loop (see at least Huber: ¶ [0078] & ¶ [0105]. Huber teaches displaying of data in a user interface that allows users to interact with the data in a “human in the loop” manner, as opposed to a “human on the loop,” as would be the case with a passive display of information. Also Huber teaches having the ability to select a range of data for use by the computer models and to exclude noisy or anomalous data from the model; the ability to select a historical scale for incorporation into the model; and checkboxes for selecting which models are incorporated into the machine prediction for that forecasting problem and whose outputs are shown in the user interface.” Also  Huber at ¶ [0078]: “An algorithm is trained to perform a specific task and is pre-programmed to search for data in appropriate locations. The algorithm processes this data and presents the human user with a condensed version of the information, which they can use or discard at their discretion. The algorithm adjusts to this behavior and provides new information in a continuous loop until the task is completed. In these comparative systems, the computer system does not aggregate computer or machine predictions with human predictions to arrive at hybrid predictions.” See also Huber at Fig. 7C: “Computing hybrid prediction based on combination of weighted human and machine predictions.”) configured to receive, through the recommendation engine (see at least Huber: ¶ [0088] noting the recommendation system as a the recommendation engine.), one or more suggestions of other features from the human-in-the-loop as new model regressors, suggestions of data aggregation methods, and suggestions referring to certain events from sudden changes in data patterns (see at least Huber: ¶ [0119-0120] & ¶ [0155]. Huber teaches data recommendation or teaming between forecasters can improve the aggregated performance of the group of forecasters. Some aspects of embodiments of the present invention relate to fusing the forecasts from human and machine sources into a single hybrid forecast for each forecasting question.  See Huber at ¶ [0119]: “Huber teaches an event detection system that periodically (e.g., hourly, daily, or weekly) performs searches for articles on one or more news services to count the number of news articles related to a forecasting question (e.g., news articles pertaining to the keywords extracted from the forecasting question) and detects, in operation 510, significant changes in the data associated with the keywords compared with previously scraped data. The event detection system detects substantial increases (e.g., greater than two sigma or two standard deviations) in the number of news articles associated with the keywords. A data source 260 may provide time series data, and the event detection system detects significant changes in the values of the time series data (e.g., a change greater than two standard deviations from a value over one or more time windows). Also multiple types of data sources (e.g., news services and time series data sources) are used to generate alerts (e.g., significant changes in would result in the detection of an “event”). Huber at Fig. 7A: “The data aggregation 230 is shown at Fig. 7A of Huber.)  Examiner Note: Examiner interprets that the one or more suggestions of Huber are reflected at least one of “suggestions of data aggregation methods and/or suggestions referring to certain events from sudden changes in data patterns”.)
	- receive a determination from the human-in-the-loop (see at least Huber: ¶ [0078] & ¶ [0105]. Huber teaches displaying of data in a user interface that allows users to interact with the data in a “human in the loop” manner, as opposed to a “human on the loop,” as would be the case with a passive display of information. Also Huber teaches having the ability to select a range of data for use by the computer models and to exclude noisy or anomalous data from the model; the ability to select a historical scale for incorporation into the model; and checkboxes for selecting which models are incorporated into the machine prediction for that forecasting problem and whose outputs are shown in the user interface.” Also Huber at ¶ [0078]: “An algorithm is trained to perform a specific task and is pre-programmed to search for data in appropriate locations. The algorithm processes this data and presents the human user with a condensed version of the information, which they can use or discard at their discretion. The algorithm adjusts to this behavior and provides new information in a continuous loop until the task is completed. In these comparative systems, the computer system does not aggregate computer or machine predictions with human predictions to arrive at hybrid predictions.” See also Huber at Fig. 7C: “Computing hybrid prediction based on combination of weighted human and machine predictions.”) indicating whether the generated machine learning model (see at least Huber: ¶ [0076] & ¶ [0108]. Huber teaches that the present invention is directed to systems and methods for making forecasts or predictions using hybrid contributions from human participants (or experts) and computational models (e.g., machine learning models).” See also Huber at Fig. 2 & ¶ [0108] noting “provides an interface for participants to provide information to the human-aided machine forecasting module 120 to modulate and adjust the processing of the machine models 209 (e.g., machine learning models).”.) correctly predicts the number of service requests in time series data, based on the plurality of actually received service requests in the time series data and the recommended service request features (see at least Huber: ¶ [0088-0089] & ¶ [0170]. Huber notes that a recommendation system that looks at the results of the forecasting and that routes questions to human forecasters based on their perceived ability to answer the forecasting question correctly. For example, if the HMS 130 detects that human forecaster A always answers economics questions correctly, then the recommendation system of the HMS 130 may route those economics questions to human forecaster A because doing so improves the chances of success (e.g., a correct answer). Conversely, if human forecaster B always gets economics questions wrong, but enjoys answering them, then the recommendation system of the HMS 130 may cause the user interface to stop showing those questions to human forecaster B, effectively barring them from answering economics questions and forcing human forecaster B to choose other questions that they might have better success at answering correctly.  Also Huber at ¶ [0170]: “Predictions made by the machine models 209 and the human participants 220 on prior IFPs may be used as the input vectors of the training data, where the correct labels for these training data may be the actual outcomes of those IFPs (e.g., the actual price of the commodity on the forecast date or the actual outcome of an election). Accordingly, a neural network (e.g., a single layer neural network) may be trained based on the input predictions and output labels on a wide range of IFPs.”)
Huber system for demand forecasting of service requests volume doesn’t teach or suggest the following:
	- selectively update the machine learning model predicting the number of service requests in time series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data, wherein a squad workload allocation optimization is based on a number of service requests received over a fixed period and a number of squad members;
	- predict, using the updated machine learning model, a number of services requests in time series data incoming during a future time period
		McCord however in the analogous art for demand forecasting of service requests volume teaches the following:
	- selectively update the machine learning model predicting the number of service requests in time series data (see at least McCord: ¶ [0081] & Fig. 9. McCord teaches that segmentation of agent resources may be accomplished by using prior knowledge of skills possessed by each agent resource 120, which may include hourly rate or implicit skill set in a business type, or may be accomplished by implementing a supervised machine learning model to predict and classify an agent resource 120 state from available input data, and where no data is available, a suitable set of cluster labels may be used as segments, and applied to compute a clustering algorithm to historical data such that initial input data needed for an iterative process may be synthesized. See also Figs. 9 and 11 of McCord showing the “time series data”.), based upon the determination from the human-in-the-loop (see at least McCord: ¶ [0075] & ¶ [0091]. McCord teaches a routing problem with high dimensional data 1605 as historical interaction data 1606, an action taken to reduce and analyze 1615 the historical interaction data 1606 may compute a self-organizing map (SOM) 1616 and yield a self-organizing map (SOM) 1617 to which upcoming interaction or agent data may be added 1618 to generate an improved SOM 1619 which may be used to solve a routing problem 1626 by applying a model 1625 to the improved self-organizing map 1619, which may include horizons of time, in order to schedule interactions or agents 1627 as input to reinforcement learning approach 600 which may process as an iterative loop.” See also McCord at ¶ [0075]: “When the optimal action 760 is taken, it becomes the final action 795 for that time stamp 660, but a history of the optimal action 760 and final action 795 is established to record observations and actions 730, which then feed back into reinforcement learning server 210 to repeat 765 learning and training to find best parameters to match observations under actions to fit an ideal or optimized partially observable Markov chain (POMC) model 770 in order to form a new POMDP model 775 at a new time stamp.”), indicating that the generated machine learning model correctly predicts the number of service requests in time series data (see at least McCord: ¶ [0046] & ¶ [0074]. McCord teaches that “predictive routing tries to predict factors such as (for example, including but not limited to) interaction load or resource availability such as agent staffing levels. Predictions may also be made concerning outbound dial success rate, and these may be used to direct an interaction server 101 to dial multiple calls based on anticipated success rates, for example to keep agents as busy as possible by always having interactions ready for handling as soon as an agent is available.” See also McCord at ¶ [0081] noting the “machine learning” and Figs. 9 and 11 showing the “time series data”.) wherein a squad workload allocation optimization is based on a number of service requests received over a fixed period and a number of squad members (see at least McCord: ¶ [0048-0049] & ¶ [0051]. McCord teaches that interaction server 101 may typically take a target overall contingent demand completion level (for example, based on managing one or more backlog levels for contingent demand types, or for providing a specified minimum or maximum amount of time for training purposes, and so forth) for a time period (for instance, a day), and then distribute that workload across shorter time increments (for each of which a forecasted imperative demand and resulting staffing required to handle imperative demand is known), thus spreading contingent demand work across the longer time period in such as a way as to allow a relative simple, stepwise staffing plan to be implemented. See McCord at ¶ [0049]: “The system also determines the required volume of contingent demand types to manage backlog loads in step 2032 by taking into account the total number of backlog items, the number of desired backlog items, the target number of backlog items to process for a given time period (for example in the next hour, for the day, or some other time period) via a pre-configuration (not shown) or a real-time directive (not shown) or some other time period indicator. The time period for completing contingent demand work items is by the end of the day, so it does not matter at what time during the day the work items are completed (hence the demand is “contingent”). See also Fig. 16-17 of McCord noting a squad workload allocation optimization, specifically “solve sequence routing by optimized proximity method and output routing to workforce management (steps 1724 and step 1725).”)
	- predict, using the updated machine learning model (see at least McCord: ¶ [0044] & ¶ [0081]. McCord teaches that the “The reinforcement learning server 210, during runtime, may be receiving a plurality of events, and action directives, and interpreting them, and adjusting new actions as time advances. The model manager 380 receives increments from the model 370, and from the reinforcement learning server 210, and dynamically updates the model 370 that is being used.” See McCord ¶ [0081]: “Further, segmentation of interactions into clusters may be accomplished by implementing a supervised machine learning model to predict and classify an interaction state from available input data. Segmentation of agent resources may be accomplished by using prior knowledge of skills possessed by each agent resource 120, which may include hourly rate or implicit skill set in a business type, or may be accomplished by implementing a supervised machine learning model to predict and classify an agent resource 120 state from available input data.), a number of services requests in time series data incoming during a future time period (see at least McCord: ¶ [0046-0047] & ¶ [0049]. McCord teaches “predictive routing tries to predict factors such as (for example, including but not limited to) interaction load or resource availability such as agent staffing levels. Predictions may also be made concerning outbound dial success rate, and these may be used to direct an interaction server 101 to dial multiple calls based on anticipated success rates, for example to keep agents as busy as possible by always having interactions ready for handling as soon as an agent is available.” Also at ¶ [0049]: “For example, if there is a backlog at the start of the day that equals 1000 units of work and the system expects 150 additional units of work to arrive during the day, then the total number of work items in the contingent demand for the day would be 1150 units of work. If the desire is, for example, to reduce the current backlog of 1000 units of work by 150 units of work then the contingent demand is 300 units of work that will need to be completed during the day (this, of course, is taking into account the additional 150 units of work that are predicted to arrive during the day).” See also Fig. 20 of McCord showing “estimate volume of imperative demand per hour for the rest of the day, determining required volume of contingent demand types to manage backlog loads and estimate actual staffing levels for rest of day.”.).
		It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Huber system for demand forecasting of service requests volume with the aforementioned teachings regarding selectively updating, by the computing device, the machine learning model predicting the number of service requests in time series data, based upon the determination from the human-in-the-loop indicating that the generated machine learning model correctly predicts the number of service requests in time series data, wherein a squad workload allocation optimization is based on a number of service requests received over a fixed period and a number of squad members & predicting, by the computing device using the updated machine learning model, a number of services requests in time series data incoming during a future time period in view of McCord, wherein the optimization server , may communicate with the reinforcement learning server, in order to manage and maintain models for operations and control of routing functions and other similar processes associated with connecting resources to customers in an optimized and efficient manner, such as increasing efficiencies by decreasing wait times or assigning tasks to available resources (see at least McCord: ¶ [0041]).
Further, the claimed invention is merely a combination of old elements in a similar field for demand forecasting of service requests volume, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McCord, the results of the combination were predictable.

Regarding Dependent Claim 2, Huber / McCord method for predicting service requests volume teaches the limitations of Independent Claim 1 above, and Huber further teaches the method for predicting service requests volume comprising:
	- wherein the service requests are associated with a sales team (see at least Huber: ¶ [0092] & 	Fig. 6B. Huber notes that the service requests are shown by teams here. Fig. 10B also shows the 	service request 	forecasting by teams and individual participants. “Web servers are used to 	provide the user interface 210, and a load balancer may be used to distribute requests 	between multiple web servers, where the requests may be received from human 	forecasters 220 (e.g., using web 	browsers on their local computing devices such as personal 	computers and smartphones).” See also Huber at ¶ [0063]: “Huber at Fig. 7A shows an 	example of dynamic team assignment using a method according to one embodiment of the 	present invention.” See also Huber at ¶ [0076]: Huber notes the predictions occur regarding 	“demand for a product (advertising, manufacturing).”)


Regarding Dependent Claim 4, Huber / McCord method for predicting service requests volume teaches the limitations of Independent Claim 1 above, and Huber further teaches the method for predicting service requests volume comprising:
	- wherein the recommendation engine (see at least Huber: ¶ [0088] & ¶ [0176]. Huber notes a 	recommendation system that looks at the results of the forecasting and that routes questions to 	human forecasters based on their perceived ability to answer the forecasting question correctly. 	For example, if the HMS 130 detects that human forecaster A always answers economics questions 	correctly, then the recommendation system of the HMS 130 may route those economics questions 	to human forecaster A because doing so improves the chances of success (e.g., a correct answer. 	Also see ¶ [0176] of Huber and Figs. 8-9.), provides further recommendations of other service 	request features for use in predicting the service requests volume based on the determination 	from the human-in-the-loop (see at least Huber: ¶ [0105] & ¶ [0175-0176]. Huber notes relating 	to the display of data in a user interface that allows users to interact with the data in a “human 	in the loop” manner, as opposed to a “human on the loop,” as would be the case with a passive 	display of information. Specifically, Huber notes that user interfaces provide: the ability to select a 	range of data for use by the computer models and to exclude noisy or anomalous data from the 	model.) indicating that the generated machine learning model incorrectly predicts the number 	of service requests in time series data (see at least Huber: ¶ [0088] & ¶ [0111-0112]. Huber notes 	relating to providing feedback to humans through a human teaching signal 114 provided by the 	Human-Machine Symbiosis and Mediation module 130. For example, if a participant answers a 	forecasting question incorrectly (as shown by the actual result later on), the feedback may include 	the rationales used by human participants who forecasted correctly. Some embodiments include 	a recommendation system that looks at the results of the forecasting and that routes questions 	to human forecasters based on their perceived ability to answer the forecasting question 	correctly.)

Regarding Dependent Claim 5, Huber / McCord method for predicting service requests volume teaches the limitations of Independent Claim 1 above, and Huber further teaches the method for predicting service requests volume comprising:
	- wherein the recommendation engine (see at least Huber: ¶ [0088] & ¶ [0176].) suggests the 	service request features based on one or more objects selected from the group consisting of an 	error metric (see at least Huber: ¶ [0161] & ¶ [0187].), a data sparsity amount (see at least Huber: 	¶ [0157] & ¶ [0160]. Huber notes that even without attrition, not every participant would 	make informed forecasts on every question, and as a result, many questions may be sparsely 	forecasted upon, as observed during initial experiments in a comparative system.), and an 	outlier level implicated (see at least Huber: ¶ [0109] & ¶ [0111]. Huber notes that outliers in the 	data (e.g., a hurricane causes a short, temporary spike in the price of gold) may cause a machine 	model to produce inaccurate results, especially when there is relatively little training data. On the 	other hand, a human predictor might be able to easily detect and assign meaning to such outliers 	in the data. The human predictor may then discount the outliers in the data when making their 	prediction. A machine model may produce more reliable results by ignoring the portion of the data 	corresponding to the outlier events.)
Regarding Dependent Claim 6, Huber / McCord method for predicting service requests volume teaches the limitations of Independent Claim 1 above, and McCord further teaches the method for predicting service requests volume comprising:
	- further comprising predicting, by the computing device (see at least McCord: ¶ [0098] & Fig. 12. McCord teaches a computing device 10 at Fig. 12.) using the updated machine learning model (see at least McCord: ¶ [0044] & ¶ [0081]. McCord teaches that the “The reinforcement learning server 210, during runtime, may be receiving a plurality of events, and action directives, 	and interpreting them, and adjusting new actions as time advances. The model manager 380 receives increments from the model 370, and from the reinforcement learning server 210, and dynamically updates the model 370 that is being used.” See McCord ¶ [0081]: “Further, segmentation of interactions into clusters may be accomplished by implementing a supervised machine learning model to predict and classify an interaction state from available input data. Segmentation of agent resources may be accomplished by using prior knowledge of skills possessed by each agent resource 120, which may include hourly rate or implicit skill set in a business type, or may be accomplished by implementing a supervised machine learning model to 	predict and classify an agent resource 120 state from available input data.), at least one of a squad workload allocation recommendation and a squad workload allocation optimization (see at least McCord: ¶ [0048-0049] & ¶ [0051]. McCord teaches that interaction server 101 may typically take a target overall contingent demand completion level (for example, based on managing one or more backlog levels for contingent demand types, or for providing a specified minimum or maximum amount of time for training purposes, and so forth) for a time period (for instance, a day), and then distribute that workload across shorter time increments (for each of which a forecasted imperative demand and resulting staffing required to handle imperative demand is known), thus spreading contingent demand work across the longer time period in such as a way as to allow a relative simple, stepwise staffing plan to be implemented. See McCord at ¶ [0049]: “The system also determines the required volume of contingent demand types to manage backlog loads in step 2032 by taking into account the total number of backlog items, the number of desired backlog items, the target number of backlog items to process for a given time period (for example in the next hour, for the day, or some other time period) via a pre-configuration (not shown) or a real-time directive (not shown) or some other time period indicator. See also Fig. 16-17 of McCord noting a squad workload allocation optimization, specifically “solve sequence routing by optimized proximity method and output routing to workforce management (steps 1724 and step 1725).”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Huber / McCord method for demand forecasting of service requests volume with the aforementioned teachings regarding further comprising predicting, by the computing device using the updated machine learning model at least one of a squad workload allocation recommendation and a squad workload allocation optimization in view of McCord, in order to dynamically manage the assignment of work items using the self-learning functionalities provided by self-learning interaction optimizer to enable more efficient utilization of agent time and other resources, both by managing the distribution of contingent work items so that resources are neither over or underutilized, and also by selecting work items to minimize context-switching costs and improve productivity (see at least McCord: ¶ [0045]).
Further, the claimed invention is merely a combination of old elements in a similar field for demand forecasting of service requests volume, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McCord, the results of the combination were predictable.


Regarding Dependent Claim 9, Huber / McCord method for predicting service requests volume teaches the limitations of Independent Claim 1 above, and Huber further teaches the method for predicting service requests volume comprising:
- wherein a determination of whether the generated machine learning model (see at least Huber: ¶ [0076] & ¶ [0108]. Huber teaches that the present invention is directed to systems and methods for making forecasts or predictions using hybrid contributions from human participants (or experts) and computational models (e.g., machine learning models).” See also Huber at Fig. 2 & ¶ [0108] noting “provides an interface for participants to provide information to the human-aided machine forecasting module 120 to modulate and adjust the processing of the machine models 209 (e.g., machine learning models).”.)  correctly predicts the number of service requests in time series (see at least Huber: ¶ [0088-0089] & ¶ [0170]. Huber notes that a recommendation system that looks at the results of the forecasting and that routes questions to human forecasters based on their perceived ability to answer the forecasting question correctly. For example, if the HMS 130 detects that human forecaster A always answers economics questions correctly, then the recommendation system of the HMS 130 may route those economics questions to human forecaster A because doing so improves the chances of success (e.g., a correct answer). Conversely, if human forecaster B always gets economics questions wrong, but enjoys answering them, then the recommendation system of the HMS 130 may cause the user interface to stop showing those questions to human forecaster B, effectively barring them from answering economics questions and forcing human forecaster B to choose other questions that they might have better success at answering correctly.  Also Huber at ¶ [0170]: “Predictions made by the machine models 209 and the human participants 220 on prior IFPs may be used as the input vectors of the training data, where the correct labels for these training data may be the actual outcomes of those IFPs (e.g., the actual price of the commodity on the forecast date or the actual outcome of an election). Accordingly, a neural network (e.g., a single layer neural network) may be trained based on the input predictions and output labels on a wide range of IFPs.”) is made by the human-in-the-loop (see at least Huber: ¶ [0105].) based on one or more objects selected from the group consisting of an error metric, a customer trust level, a determination of customer satisfaction, a level of data sparsity, and an outlier amount (see at least Huber: ¶ [0109] & ¶ [0111]. Huber notes the one or more objects selected from the outlier amount.)

Regarding Dependent Claim 12, Huber / McCord method for predicting service requests volume teaches the limitations of Claims 1 and 9 above, and Huber further teaches the method for predicting service requests volume comprising:
- wherein the error metric is compared to a human-in-the-loop defined threshold (see at least Huber: ¶ [0161] & ¶ [0165]. Huber notes that in the case of ordinal and multinomial questions, the size of the error in the predictions), where solving the optimization problem may include comparing the participant skill vectors of each participant with the skills required by (or associated with) the currently available individual forecasting problems in operation 720 to compute Participant-IFP match scores, and identifying Participant-IFP match scores satisfying a threshold (e.g., reflecting a minimum compatibility between the participant and the IFP). See also Huber at ¶ [0025]: “Comparing the participant skill vector of each of the plurality of human participants to the individual forecasting problem to compute a plurality of participant-IFP match scores; identifying a plurality of participant-IFP match scores satisfying a threshold; and assigning the individual forecasting problem to the one or more human participants, wherein the participant-IFP match scores corresponding to the one or more human participants satisfy the threshold.”)

Regarding Dependent Claim 13, Huber / McCord method for predicting service requests volume teaches the limitations of Independent Claim 1 above, and Huber further teaches the method for predicting service requests volume comprising:
- wherein said generating step generates the machine learning model (see at least Huber: ¶ [0076] & ¶ [0108]. Huber teaches that the present invention is directed to systems and methods for making forecasts or predictions using hybrid contributions from human participants (or experts) and computational models (e.g., machine learning models).” See also Huber at Fig. 2 & ¶ [0108] noting “provides an interface for participants to provide information to the human-aided machine forecasting module 120 to modulate and adjust the processing of the machine models 209 (e.g., machine learning models).”.)   predicting a number of service requests in time series data (see at least Huber: ¶ [0085] & ¶ [0111]. Huber teaches that a general time series model 209 a may be used to make predictions for which there is time series data available. There are specific models for predicting disease 209 b, elections 209 c, and civil unrest, as well as a generic time series prediction model that covers a more general range of forecasting questions where there is ample time-series data.” Also at ¶ [0111]: “As shown in FIGS. 5A and 5B, in operation 314-3, the user interface also shows the scraped data (e.g., time series data) that was used by the machine model to compute the machine prediction that was displayed to the user in operation 314-1. The user interface allows a participant 220 to remove data points that may be outliers from the time series.” Also at ¶ [0113]: “One aspect of embodiments of the present invention relates to a user interface for the creation of customized predictive machine models through information that the participant supplies to the system. This information may include additional relevant time series data, which can then be processed by the machine forecasting system to generate a new forecast.” See also Figs. 5A-5C of Huber.), using one or more regressors (see at least Huber: ¶ [0085] & ¶ [0170]. Huber notes in module 208, the canonical category and forecasting problem variables determine (based on the keywords and/or the scraped data) which machine forecasting method is triggered and retrieves the appropriate input data for that method. In some embodiments, a general time series model 209 a may be used to make predictions for which there is time series data available. See also Huber at ¶ [0088]: “The user interface adapts to a user by making features that are correlated with accurate forecasting more conspicuous. For example, if the recommendation system of the HMS 130 detects that an accurate forecaster always uses a particular data source for answering particular types of questions, then the user interface may be automatically updated to make that particular data source more salient to other forecasters when answer such questions.” See also Huber at ¶ [0170]: “During the training process, a set of weights of the connections between the input neurons (e.g., corresponding to the features) and other portions of the neural network (e.g., an output layer in the case of a single layer neural network, and an intermediate layer of the neural network in the case of a deep neural network) may be computed.”)


Regarding Dependent Claim 17, Huber / McCord method for predicting service requests volume teaches the limitations of Independent Claim 1 above, and McCord further teaches the method for predicting service requests volume comprising:
	- wherein the updated machine learning model (see at least McCord: ¶ [0081] & Fig. 9. McCord teaches that segmentation of agent resources may be accomplished by using prior knowledge of skills possessed by each agent resource 120, which may include hourly rate or implicit skill set in a business type, or may be accomplished by implementing a supervised machine learning model to predict and classify an agent resource 120 state from available input data, and where no data is available, a suitable set of cluster labels may be used as segments, and applied to compute a clustering algorithm to historical data such that initial input data needed for an iterative process may be synthesized. See also Figs. 9 and 11 of McCord showing the “time series data”.), comprises a trend modeling component, a Fourier-series based seasonality component, and a holiday component (see at least McCord: ¶ [0046-0047] & ¶ [0049]. McCord teaches “predictive routing tries to predict factors such as (for example, including but not limited to) interaction load or resource availability such as agent staffing levels. Predictions may also be made concerning outbound dial success rate, and these may be used to direct an interaction server 101 to dial multiple calls based on anticipated success rates, for example to keep agents as busy as possible by always having interactions ready for handling as soon as an agent is available.” Also at ¶ [0049]: “For example, if there is a backlog at the start of the day that equals 1000 units of work and the system expects 150 additional units of work to arrive during the day, then the total number of work items in the contingent demand for the day would be 1150 units of work. If the desire is, for example, to reduce the current backlog of 1000 units of work by 150 units of work then the contingent demand is 300 units of work that will need to be completed during the day (this, of course, is taking into account the additional 150 units of work that are predicted to arrive during the day).” See also Fig. 20 of McCord showing “estimate volume of imperative demand per hour for the rest of the day, determining required volume of contingent demand types to manage backlog loads and estimate actual staffing levels for rest of day.”. Examiner Note: Examiner interprets that McCord comprises a trend modeling component.).
		It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Huber / McCord method for demand forecasting of service requests volume with the aforementioned teachings regarding  wherein the updated machine learning model, comprises a trend modeling component, a Fourier-series based seasonality component, and a holiday component in view of McCord, in order to dynamically manage the assignment of work items using the self-learning functionalities provided by self-learning interaction optimizer to enable more efficient utilization of agent time and other resources, both by managing the distribution of contingent work items so that resources are neither over or underutilized, and also by selecting work items to minimize context-switching costs and improve productivity (see at least McCord: ¶ [0045]).
Further, the claimed invention is merely a combination of old elements in a similar field for demand forecasting of service requests volume, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by McCord, the results of the combination were predictable.

Regarding Dependent Claim 18, Huber / McCord method for predicting service requests volume teaches the limitations of Independent Claim 1 above, and Huber further teaches the method for predicting service requests volume comprising:
- further comprising receiving regressor recommendations by the human-in-the-loop (see at least Huber: ¶ [0088] & ¶ [0105].) applying a contrastive model to the generated machine learning model to obtain a pertinent score (see at least Huber: ¶ [0029] & ¶ [0112]. Huber teaches receiving, by the computer system from the one or more machine models, one or more machine confidence scores, each of the machine confidence scores corresponding to one of the one or more machine predictions; and receiving, by the computer system via the user interface, from the one or more human participants, one or more participant confidence scores, each of the participant confidence scores corresponding to one of the one or more human predictions, wherein each of the weights associated with the one or more machine predictions is computed based on a corresponding one of the machine confidence scores, and wherein each of the weights associated with the one or more human predictions is computed based on a corresponding one of the participant confidence scores. See also Huber at ¶ [0112]: “The machine-aided human forecasting module searches for online data sources relevant to forecasting questions and displays the time series and a series of machine forecasts from different models (BSTS, ARMA, etc.) showing the training interval.”)

20.		Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huber / McCord, and in further view of US PG Pub (US 2018/0300737 A1) to Bledsoe.
		Regarding Dependent Claims 10-11 and 14-15, Huber / McCord method for demand forecasting of service requests volume doesn’t teach the following:
- wherein an error metric is calculated by performing cross-validation of model performance by calculating a mean absolute percentage error of a testing dataset (see Dependent Claim 10);
- wherein the number of service requests in time series is predicted based on a combination of features providing a lowest value for the error metric from a plurality of feature and sub-feature combinations (see Dependent Claim 11);
- further comprising preprocessing the plurality of service requests to remove data outliers therefrom (see Dependent Claim 14);
- further comprising pre-processing, by the computing device using time-based feature engineering, the plurality of actually received service requests in the time series data to remove a data trend therefrom for timestamp feature analysis (see Dependent Claim 15);
		Bledsoe however in the analogous art for demand forecasting of service requests 	volume teaches the following:
	- wherein an error metric (see at least Bledsoe: ¶ [0095] & ¶ [0115].) is calculated by performing cross-validation of model performance by calculating a mean absolute percentage error of a testing dataset (see at least Bledsoe: ¶ [0074] & ¶ [0083]. Bledsoe notes that “entrant forecasting models generating forecast data points closer to the observations or samples are given higher scores. Entrant forecasting models are tested at 507 during multiple test periods i.e., cross-validation.” See also least Bledsoe at ¶ [0032]: “Such data includes the number of features (e.g., exogenous features) associated with a time series, variability of recent observations, standard deviation of recent observations, compute time to produce forecasted data points, mean absolute error (MAE), mean absolute percent error (MAPE).”) (see Dependent Claim 10)
- wherein the number of service requests in time series is predicted based on a combination of features providing a lowest value for the error metric (see at least Bledsoe: ¶ [0115]. Bledsoe notes that “forecast accuracy scores 1105 are computed as a function of mean absolute scaled error of each entrant forecasting models 1103 from a set of entrant forecasting models in an election contest. In this case, an exponential smoothing state space forecasting model based on modelling Error, Trend and Seasonal (ETS) elements of a time series is considered to have the highest scores because it shows a smaller margin of error than the rest of the entrant forecasting models shown in FIG. 11.”) from a plurality of feature and sub-feature combinations (see at least Bledsoe: ¶ [0062] & ¶ [0067]. Bledsoe notes that the TSF server 101 can analyze past observations or samples of sales time series along with other associated data to categorize exogenous or covariant features, as strongly relevant, weakly relevant, or irrelevant, and consequently integrate relevant and/or weakly relevant features into model optimization 313. Also the selection of the entrant forecasting models depends on characteristics of a time series and features (relevant and/or weakly relevant) identified during feature engineering process 311. One or more data values can be disregarded by TSF server 101 for forecasting purposes. For example, TSF server 101 can disregard values in dataset 400 that are identified as weakly relevant, or irrelevant to the estimation of sales of a given product.) (see Dependent Claim 11)
- further comprising preprocessing (see at least Bledsoe: ¶ [0038] & ¶ [0061]. Bledsoe notes that the data collector and preprocessing engine 215 executes one or more preprocessing operations on captured or retrieved data. Examples of preprocessing operations performed by data collector and preprocessing engine 215 include normalization operations, splitting of datasets, merging of datasets, and other suitable preprocessing operations. Please note “preprocessing engine 215” shown in Fig. 2.) the plurality of service requests (see at least Bledsoe: ¶ [0026] & Fig. 4. Bledsoe notes Fig. 4 demonstrating “service request features” such as store address / store location and product description.) to remove data outliers therefrom (see at least Bledsoe: ¶ [0102] & Fig. 2. Bledsoe notes that the TSF server 101 trains entrant forecasting models with more than one training dataset. Moreover, large outliers/anomalies in the observations can cause a false negative when detecting seasonality. Anomalies such as the vertex in the pronounced minimum point 705 are removed from observations or time series data points to determine seasonality characteristics. Also “data point 705 is removed only during the execution of seasonality detection processes discussed with reference to data analyzer and filtering engine 217 (FIG. 2) and may be removed for training and/or testing the dataset.” See also Fig. 4 & [0026] of Bledsoe showing “the plurality of service requests”.) (see Dependent Claim 14)
- further comprising pre-processing (see at least Bledsoe: ¶ [0060] & ¶ [0111]. Bledsoe notes that during a transformation phase, data extracted, captured and/or received at TSF server 101 can be subjected to different data pre-processing operations 305 to generate datasets that can be used to, for example, analyze time series to determine time series characteristics, train and test forecasting models, and other suitable processes or operations. Also at 1003, data collector and preprocessing engine 215 sends normalized data including time series data points to data analyzer and filtering engine 217.”), by the computing device (see at least Bledsoe: ¶ [0036-0037] & Fig. 2. Bledsoe teaches a computing device 207 shown in Fig. 2.) using time-based feature engineering (see at least Bledsoe: ¶ [0062-0063]. Bledsoe notes the feature engineering process 311 shown in Fig. 3.), the plurality of actually received service requests (see at least Bledsoe: ¶ [0026] & Fig. 4. Bledsoe notes Fig. 4 demonstrating “service request features” such as store address / store location and product description.)  in the time series data to remove a data trend therefrom for timestamp feature analysis (see at least Bledsoe: ¶ [0028] & Fig. 9. Bledsoe notes data trends shown in Table 1 of [0028] which include time interval variations. See the forecasting model filters shown in Fig. 9.  Examiner Note: Examiner notes that the “removing data trend concept” is achieved through the data analyzer and filtering engine where this functions by filtering or removing trends within the time series data.) (see Dependent Claim 15)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Huber / McCord method for demand forecasting of service requests volume with the aforementioned teachings regarding wherein an error metric is calculated by performing cross-validation of model performance by calculating a mean absolute percentage error of a testing dataset & wherein the number of service requests in time series is predicted based on a combination of features providing a lowest value for the error metric & further comprising preprocessing the plurality of service requests to remove data outliers therefrom & further comprising pre-processing, by the computing device using time-based feature engineering, the plurality of actually received service requests in the time series data to remove a data trend therefrom for timestamp feature analysis, and in further view of Bledsoe, wherein testing entrant forecasting models over more than one testing time period is advantageous in scenarios in which sampled time series contain anomalous or outlying data points. When only testing periods with anomalous or outlying data points are used, forecast accuracy scores can be tampered and hence, the elected forecasting model(s) (see at least Bledsoe: ¶ [0083]).
Further, the claimed invention is merely a combination of old elements in a similar field for demand forecasting of service requests volume, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bledsoe, the results of the combination were predictable.

21.		Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huber / McCord, 	and in further view of US Patent Application (US 2017/0116552 A1) to Deodhar.
		Regarding Dependent Claims 7-8, Huber / McCord method of demand forecasting of 	service requests volume doesn’t explicitly teach the following:
	- wherein a squad workload allocation optimization is based on a squad efficiency, an average 	squad utilization, and a maximum squad member threshold (see Dependent Claim 7);
	- wherein a squad workload allocation optimization is formulated as an optimization problem 	having an objective of using a minimum number of squad members of a squad to reach a target 	capacity utilization of the squad (see Dependent Claim 8).
Deodhar however in the analogous art of demand forecasting of service requests volume teaches the following:
	- wherein a squad workload allocation optimization (see at least Deodhar: ¶ [0240-0242]. 	Deodhar notes “automatically measuring, aggregating, analyzing and predicting the exact effort 	and time productivity, of at least one user accessing at least one server via at least one Computing 	System (CS) agent, within an organization and thereafter providing instructions for improving 	productivity and workload allocation, and optimizing workforce and operational efficiency as per 	the following steps: At step 102 the method includes automatically collecting the organization 	hierarchy, list of users, and business attributes for users and organization sub-units.”)  is based on 	a squad efficiency (see at least Deodhar: ¶ [0830]. Deodhar notes that the “collector and analyzer 	to measure exact enterprise effort, provide accurate comparative benchmarks, and optimize 	business efficiency, as follows: collect the time utilization data from each CS for all the 	employees, with breakup across the Activities and Purposes of interest, at a central server; 	automatically collect the organization hierarchy (grouping of individual employees into teams, 	projects, divisions in one or more hierarchies based, for example, on functions, services lines, 	and locations) from the organization's.” At ¶ [0830]: “The organization predictor and instructor 	module 462 generates intelligent reports for improving (optimizing workforce and operational 	efficiency) operational effectiveness and a talent management in each sub-unit.”), an average 	squad utilization (see at least Deodhar: ¶ [0125-0126]. Deodhar notes the organization effort 	aggregation and analytics engine further configured to compute a per-employee Daily Average 	Work Pattern for each sub-unit, the organization effort aggregation and analytics engine still 	configured to generate an n-dimensional effort data cube mapping individual and collective efforts 	of respective users as per the organization hierarchy and an organization Work Pattern analyser 	configured to periodically receive the per-employee Daily Average Work Pattern for each sub-	unit, the organization Work Pattern analyzer.), and a maximum squad member threshold (see at 	least Deodhar: ¶ [0960-0963]. Deodhar notes identify which sub-units, roles, skills and locations 	required more staffing on quarterly basis, or as 	requested, set threshold of delivered capacity as 	percentage of available capacity to T % (T % is based on what the organization considers to be 	the optimal capacity utilization, the guideline being that at least 20% of the organization (users 	or sub-units at a particular level) should have capacity utilization above T %) and for each 	relevant parameter type.) (see Dependent Claim 7);
	- wherein a squad workload allocation optimization (see at least Deodhar: ¶ [0240-0242]. 	Deodhar notes “automatically measuring, aggregating, analyzing and predicting the exact effort 	and time productivity, of at least one user accessing at least one server via at least one Computing 	System (CS) agent, within an organization and thereafter providing instructions for improving 	productivity and workload allocation, and optimizing workforce and operational efficiency as per 	the following steps: At step 102 the method includes automatically collecting the organization 	hierarchy, list of users, and business attributes for users and organization sub-units.”) is 	formulated as an optimization problem having an objective of using a minimum number of 	squad members (see at least Deodhar: ¶ [0153] & ¶ [1074] . Deodhar notes collector and analyzer 	to measure exact enterprise effort, provide accurate comparative benchmarks, and optimize 	business efficiency, as follows: filters for selecting a subset, in which the parameters comprise any 	and every data item sourced, including online and offline time, applications, Activities, Purposes, 	artifacts, organization sub-units, organization attributes, along with ability for statistical analysis 	based on totals, averages, maximum and minimum values, standard deviations etc. See also ¶ 	[0235]: “A second aspect of the present disclosure includes a system to aggregate each 	employee's effort as per the organization's hierarchy and business attributes that are 	automatically collected from existing organization application data stores, and analyze them to 	deliver actionable and objective metrics, such as a per-employee Daily Average Work Pattern, that 	can drive accountability across management layers.” See at ¶ [1074]: “It is possible to drill down 	only to team level trends provided the team has a certain minimum number of employees (so that 	an individual's Work Pattern cannot be guessed at).”) of a squad to reach a target capacity 	utilization of the squad (see at least Deodhar: ¶ [0960] & ¶ [0977-0981].) (see Dependent Claim 	8).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Huber / McCord method for 	demand forecasting of service requests volume with the aforementioned teachings regarding: 	wherein a squad workload allocation optimization is based on a squad efficiency, an average 	squad utilization, and a maximum squad member threshold & wherein a squad workload 	allocation optimization is formulated as an optimization problem having an objective of using 	a minimum number of squad members of a squad to reach a target capacity utilization of the 	squad in further view of Deodhar, in order to automatically measure, aggregate, analyze and 	predict exact effort and time productivity, of white collar employees, within an organization and 	thereafter providing instructions for improving productivity and workload allocation, and 	optimizing workforce and operational efficiency, without requiring manual intervention or 	configuration (see at least Deodhar: ¶ [abstract]).
Further, the claimed invention is merely a combination of old elements in a similar field for demand forecasting of service requests volume, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Deodhar, the results of the combination were predictable.

22. 		Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huber / McCord, and in further view of US PG Pub (US 2020/0279180 A1) to Yu.
Regarding Dependent Claim 16, Huber / McCord method of demand forecasting of service requests volume doesn’t explicitly teach the following:
- wherein the human-in-the-loop determination is based on a customer trust level and a determination of client satisfaction
Yu however in the analogous art of demand forecasting of service requests volume teaches the following:
- wherein the human-in-the-loop determination is based on a customer trust level and a determination of client satisfaction (see at least Yu: ¶ [0017] & Fig. 5B.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Huber / McCord method for demand forecasting of service requests volume with the aforementioned teachings of wherein the human-in-the-loop determination is based on a customer trust level and a determination of client satisfaction in further view of Yu, wherein a solution reduces throughput time (TPT) of customer support cases, which reduces customer support costs and increases customer satisfaction, thus producing a significant gain in efficiency. Further, reducing the throughput time (TPT) of customer support cases also positively impacts customer CES scores, which increases the likelihood of future purchases from those customers (see at least Yu: ¶ [0032]).
Further, the claimed invention is merely a combination of old elements in a similar field for demand forecasting of service requests volume, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Yu, the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683